Citation Nr: 1603943	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a thoracic spine condition.

3.  Entitlement to service connection for a lumbar spine condition. 

4  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The claims were remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development in April 2015.  The requested private treatment records as to back and neck treatment having been initially sought as directed, until the Veteran informed that he did not wish to pursue obtaining these records any further, updated VA records having been obtained, and an addendum VA medical opinion as to secondary service connection for migraines having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board observes that the VBMS folder contain an entry labeled, "JLV CAPRI" and added in September 2015.  An inspection of this entry reflects that it is a problem list as well as a list of treatment encounters for the Veteran dated from 2006 through August 2015.  However, the only records dated since the issuance of the most recent supplemental statement of the case (SSOC) in June 2015 are those labeled prostate/urology related.  These are addressed in the September 2015 rating decision on the claim of service connection for prostate cancer, and are not relevant to this appeal.  Therefore, the Board may proceed without obtaining the additional records or returning the claim to the AOJ for additional review.


FINDINGS OF FACT

1.  A cervical spine condition is not attributable to service, and cervical spine arthritis is not shown to have been manifest within one year of the Veteran's separation from service. 

2.  A thoracic spine condition is not attributable to service, and thoracic spine arthritis is not shown to have been manifest within one year of the Veteran's separation from service.

3.  A lumbar spine condition is not attributable to service, and lumbar spine arthritis is not shown to have been manifest within one year of the Veteran's separation from service.

4.  Migraine headaches were not shown in service and have not been shown to be causally or etiologically related to an event, injury or disease of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for entitlement to service connection for a thoracic spine condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for entitlement to service connection for a lumbar spine condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

4.  The criteria for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated in April 2011 as to the spine conditions, and a letter dated in September 2011 as to the migraines, notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment and personnel records, and VA treatment records.  In April 2011, the Veteran submitted authorization necessary to enable VA to obtain private treatment records pertaining to his claimed migraines disability dating from August 2004 to 2010.  The RO requested records on June 17, 2011, and July 18, 2011, but no response was received.  A July 2011 notice letter informed the Veteran that a second attempt was being made to obtain private treatment records and that it was ultimately his responsibility to ensure that such records were received by VA.  In July 2011 correspondence, the Veteran requested that VA disregard his April 2011 authorization to obtain private treatment records, and he requested that VA proceed with processing of his claim accordingly.  Pursuant to the April 2015 Board remand, the AOJ began the process to obtain private treatment records identified by the Veteran at his hearing before the undersigned.  The Veteran, however, reported in May 2015 that he did not want VA to pursue getting those private records, and that he wanted the case to go forward without any further search.  Updated VA treatment records were obtained.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished to include examinations in May 2011, March 2013 and opinion in April 2015; these are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  As noted above, the Veteran provided testimony before the undersigned during a Videoconference hearing in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issues on appeal during the hearing and explained the evidence necessary to establish service connection.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or an organic neurological disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease such as arthritis can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) . Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A.  Cervical, Thoracic and Lumbar Spine Conditions

The Veteran testified that he injured his cervical, thoracic and lumbar spine when he fell off the guns in the track park in Germany during 1990 or 1991.  He did not think it was bad at the time, but reported that he sought treatment 'the whole time' he was in the military.  He was treated with Motrin and muscle relaxers.  The pain would come and go and sometimes he could not sit.  He reported that he was currently on medication through VA for back pain.  

For the reasons stated below, the Board finds that service connection for cervical, thoracic and lumbar spine conditions is not warranted under any applicable theory, including on a direct or presumptive basis.  

The Veteran has a diagnosis of cervical, thoracic and lumbar spine disabilities, first noted in the record in the May 2011 VA examination.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirement (2).

The Board finds that there was in-service incurrence or aggravation of a disease or injury inasmuch it is documented in the service treatment records that the Veteran fell and sought treatment for his back in October 1992.  As a result, Shedden requirement (2) is met.  The Board now turns to Shedden requirement (3).

The record reflects that the Veteran worked as a barber during and after service.  Service treatment records disclose no complaints of treatment for or diagnosis of a chronic spine condition.  The records do show one-time treatment for spinal pain after a fall in October 1992, at which time he was diagnosed with a contusion.  

The Veteran was afforded a spine and neurological VA examination in May 2011 by a physician who reviewed the claims folder.  The Veteran reported the onset of neck and back pain in approximately 1991 after he fell approximately 10 feet.  He reported that he sought medical attention and the injury was treated conservatively.  He stated that the condition persisted throughout service and has in fact progressively worsened.  He reported that he had treatment with private physicians since service.  He had undergone no operations for the back.  Upon reviewing the Veteran's service treatment records, the examiner noted that in October 1992 the Veteran fell landing on his middle and lower back.  X rays were obtained on that date and were negative.  He was diagnosed with low back muscle contusion and treated with Motrin.  There were no followup notes regarding spine/back complaints.  

X-rays in May 2011 showed mild uncovertebral degenerative changes of the mid-cervical spine, unremarkable thoracic spine and moderate degree degenerative changes of the facet joints at L4-5 and L5-S1.  The diagnosis was degenerative joint disease of the cervical spine with no objective evidence of radiculopathy, chronic thoracic sprain/strain with no objective evidence of radiculopathy and degenerative joint disease of the lumbosacral spine with no evidence of degenerative disk disease based on x-rays and no objective evidence of radiculopathy.  

The examiner thus opined that it was less likely as not that the current spine conditions are related to the spine condition noted in the service treatment records.  

As to the cervical spine, the examiner rationalized that there is no documentation in the service treatment records that the Veteran suffered any complaints pertaining to the cervical spine even after the fall which reportedly resulted in complaints of middle and lower back pain as summarized above in October 1992.  As there is no objective documentation of complaints pertaining to the cervical spine or neck pain this Veteran's current cervical spine condition is not attributed to any event or spine condition that was noted in the Veteran s service treatment records.  

As to the thoracic spine, the examiner explained that there is a single note in the service treatment records pertaining to middle back pain after a fall in October 1992.  X-rays then were normal.  There was no subsequent documentation of any chronic pain related to the thoracic spine.  Hence there is insufficient documentation that the fall that the Veteran sustained resulted in any chronic disability or diagnosis pertaining to the thoracic spine. 

As to the lumbar spine, the examiner stated that there is a single note pertaining to lower back pain due to the October 1992 fall.  X-rays at the time were normal.  He was diagnosed with muscle contusion and treated with Motrin.  There are no subsequent notes in the service treatment records concerning pain pertaining to the low back.  Hence there is insufficient evidence that the Veteran suffered any chronic lumbar disability related to the single event noted in October 1992.  

VA treatment notes reflect that the Veteran receives pain medication through VA.  

A March 2013 VA Gulf War examination noted that the spine was grossly normal.  

While the Board notes, as it did in April 2015, that during the May 2011 examination, the Veteran indicated that he obtained primary and specialty medical care outside of the VA system, attempts to obtain any such records were halted in May 2015 at the Veteran's request.  

The Veteran has testified that he has experienced back pain since approximately 1992 when he fell in Germany; he is competent to testify to these things as they concern the presence of persistence of lay observable symptoms.  Jandreau, 492 F.3d at 1377.  However, to the extent that the Veteran's statements assert that he sought treatment repeatedly in service, and that he sought treatment following service with private treating sources, they are inconsistent with the clinical record.  Specifically, as pointed out by the VA examiner in 2011, the clinical records in the service treatment records fail to show complaints or treatment for the contusion except for the isolated treatment in October 1992.  Moreover, the Veteran has been reluctant to let VA request his records from the private sources he has identified.  Such inconsistencies undermine the credibility of the Veteran's statements and testimony concerning persistent symptoms since 1992, and render them of minimal probative value.  

As to presumptive service connection, the Board notes that while arthritis is a presumptive disease listed at 38 C.F.R. §§ 3.307, 3.309, there is no probative evidence of degenerative disease of the thoracic spine, and the first evidence of degenerative disease of the cervical and lumbar spines are in 2011, many years following service.  Thus, service connection on this basis is not warranted.  While arthritis is a recognized chronic disease, continuity of symptomatology cannot serve as a basis for service connection here, as the record is uncontroverted that the chronic disease did not manifest in service.  Specifically, the contusion received minimal treatment in service, and the Board is not persuaded that there was a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See 38 C.F.R. § 3.303(b).  

Turning to the medical evidence of record, the VA examination evidence discussed herein provides medical opinion evidence that the current spine conditions are not etiologically related to service.  

As the VA opinion is based on accurate facts and supported by well-reasoned rationales, the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05.

Thus, the VA examination report reflects complaints and diagnosis of cervical, thoracic and lumbar spine conditions beginning in May 2011.  Prior to that date there are no records detailing diagnoses of chronic spine disability or complaints of symptoms associated therewith.  

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's cervical, thoracic and lumbar spine conditions and his active duty service.  As such, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.

Although the Veteran has established current disabilities and in-service events, injuries or diseases, the preponderance of the evidence weighs against the claims; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.

B.  Migraine Headaches

The Veteran contends that he is entitled to service connection migraine headaches, to include as second to service-connected hypertension (HTN), posttraumatic stress disorder (PTSD) and or obstructive sleep apnea (OSA).  For the reasons stated below, the Board finds that service connection for migraines is not warranted on a direct, presumptive or a secondary basis.  

Service treatment records do not show that the Veteran sought treatment for headaches, nor are headaches noted or diagnosed in these service treatment records.  His separation exam was normal in regards to chronic headaches or migraines.  Nonetheless, the Veteran asserts that he was bothered by headaches in service, and has submitted lay statements in support of this connection.  To that end, he submitted a buddy statement from T.W. in 2011.  T.W. states that the Veteran complained about headaches and sleep trouble while they were in service between 1989 and 1991, and that T.W. told him to go to the doctors to get checked out.  T.W. also stated that it was apparent to him that the Veteran only displayed this type of pain when he returned from the desert after Operation Desert Storm.  Another comrade noted that the Veteran was his roommate in 2008-2009, and he has known him since 1999.  While roommates, he observed the Veteran had migraines.  The Veteran reported to him that he had suffered these migraines since the mid 1990s, and believed they were related to his being in the Gulf.  

Another lay statement is from the Veteran's wife.  She wrote in 2011 that she had observed his migraines for 15 years and had to get him to come back to bed when he would awaken with headaches at night.  

At his hearing, the Veteran testified that he first experienced migraines in 1991 or 1992.  He stated that he did in fact seek medical treatment in service and was given migraine medication.  He did not have them before service.  

The evidence also contains VA examination and medical opinion evidence relevant to this issue.  A May 2011 examination report contains the opinion of a VA physician that reviewed the claims folder that the migraines were not related to service.  He observed that despite the Veteran's contentions and lay statements that he was diagnosed and treated in service following his return from Iraq in May 1991, the objective clinical evidence in service did not support any such treatment or diagnosis in service.  The examiner stated that the etiology of these headaches is most likely idiopathic rather than due to any exposure in Southwest Asia.  Therefore, the physician opined that, despite the lay statements, it was his medical opinion that the current diagnosis was migraines, which are not associated with service or any of the conditions he was treated for during active duty military service.  

The Veteran underwent an additional examination in March 2013 in which the examiner stated that migraines were less likely as not due to toxic exposure in the Gulf because this type of condition is not medically considered to be due to exposure to toxins.  The examiner also stated he fully concurred with his colleague in the headache opinion from 2011 and had nothing to add.  

The Board remanded this matter in April 2015 to obtain an opinion as to whether the Veteran's migraine headaches are caused or aggravated by his service-connected disabilities, to include hypertension and PTSD with alcohol dependence.  

In a May 2015 report, a VA physician noted that she reviewed the claim.  She opined that migraine headaches are less likely than not (less than 50%
probability) proximately due to or the result of the Veteran's service connected condition.  She stated as follows:

1. Headaches do not appear to be aggravated: Veteran has diagnosis of migraines which according to veteran began after deployment 1991. There is no documentation of headaches in STR's. After discharge from active service he was noted to have generally 2-3 migraines per week according to outpatient records, for which he was taking Imitrex and NSAIDS. According to Ambulatory Care Jan 23, 2012 he didn't take meds often per refill history. Headaches not addressed on visit in March or April 2012. Complained increasing headaches in Dec 2012 but did not refill meds. Headaches not mentioned at Ambulatory care visit 11/25/2013 and again noted that he does not refill migraine meds. Again noted in March 2014 that Veteran states that sumatriptan helps but again he didn't refill this medication.

2. In addition it is less likely as not that migraine headaches are permanently aggravated by any of the Veteran's service-connected disabilities. His sleep apnea is mild with an AHI of 5. This would not be a precipitant of migraines at this stage. His blood pressure is reasonably controlled and would not be a precipitant for migraines at those values. Also he is not on medication such as vasodilators which would precipitate migraines. And PTSD with alcohol dependence was not listed with headaches being a part of the condition at previous compensation and pension examinations. On Feb 4, 2013 a thorough evaluation and report detailed associated symptoms including lack of sleep, irritability, anxiety, forgetfulness and depression. Headaches were not mentioned in this syndrome. Even when asked if there were any other symptoms attributable to PTSD and alcohol dependence.

3. It is less likely as not that migraine headaches are proximately due to Veteran's service-connected disabilities, to include sleep apnea, hypertension and PTSD and alcohol dependence. Migraines have a strong genetic component and there is no medical evidence to show that migraines are caused by sleep apnea, hypertension, PTSD or alcohol dependence.

With respect to the second and third elements of service connection, the preponderance of the evidence is against a finding that there was an incident in service and that the Veteran's migraine headaches are related to his active duty service.  The Veteran has stated that he has experienced migraines since service in approximately 1991 in the Gulf, and has submitted additional lay statements attesting to his headaches, both of which are competent as they concern the presence of persistence of lay observable symptoms.  Jandreau, 492 F.3d at 1377.  The Veteran has also consistently attributed his headaches to his active duty service following his time in the Gulf.

However, to the extent that the Veteran's statements and other lay statements assert that he sought treatment in service, they are inconsistent with the clinical record.  Specifically, as pointed out by the VA examiner in 2011, the clinical records in the service treatment records fail to complaints or treatment for headaches.  Such inconsistencies undermine the credible of the Veteran's statements and lay statements concerning persistent symptoms since coming back from the Gulf service, and render them of minimal probative value.  

Turning to the medical evidence of record, the VA examinations discussed herein provide medical opinion evidence that the current migraines are not etiologically related to service.  

As all three opinions are based on accurate facts and supported by well-reasoned rationales, the Board finds they are entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records reflect complaints of migraines beginning in 2011, well over a decade following separation from service.  Prior to that date there are no records detailing diagnoses of migraines or complaints of symptoms associated therewith.  

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's current migraines and his active duty service.  As such, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.

Finally, the preponderance of the evidence is against a finding that the Veteran's migraines was caused or aggravated by his service-connected disabilities.  The Veteran has stated that his PTSD, HTN or OSA have either caused or aggravated his current migraines.  While the Veteran is competent to report lay observable symptoms such as pain, he is not competent to provide an opinion on whether his PTSD, HTN or OSA either caused or aggravated his migraines, as such an opinion requires expertise in the field of orthopedic medicine.  Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issues of causation and aggravation must be determined based on the medical evidence of record.

A fully adequate secondary service connection opinion was obtained in April 2015 as set forth above, wherein the examiner found that it was less likely than not that the Veteran's migraines were related to service-connected disability.  As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds the VA opinion is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.

In weighing the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's migraines were caused or aggravated by his PTSD, HTN or OSA, as his lay statements are outweighed by the well-supported supported VA examiner's opinion.  As such, service connection on a secondary basis for the Veteran's migraines is not warranted.  38 C.F.R. § 3.310.

Although the Veteran has established a current diagnosis of migraines, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for a cervical spine condition is denied.

Service connection for a thoracic spine condition is denied.

Service connection for a lumbar spine condition is denied. 

Service connection for migraine headaches, to include as secondary to service-connected disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


